Title: From George Washington to Anne-César, chevalier de La Luzerne, 14 December 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            
                            Hd Qrs New Windsor 14th Decr 1780
                        
                        Yesterday brought me the honor of your Excellency’s favor without date—but which I suppose to have been
                            written on the 5th Instt, as it accompanied a letter from the Marqs de la Fayette of that date.
                        Receive my good Sir, the expression of gratitude which is due to your Excellency, for the important
                            intelligence you have communicated relative to the designs of the Court of Spain upon the Floridas—I have transmitted the
                            acct of these interesting events to the Count de Rochambeau & Chev. de Ternay, with
                            proposition which if acceded to, I shall do myself the honor of communicating to your Excellency.
                        It would have been fortunate for the Army, if your Excellency’s feelings for its want of Cloathing could have
                            been relieved by the agreeable tydings of the arrival of the article; but alas! we are accumstomed to want, that dare not
                            flatter ourselves with relief.
                        Your Excellency’s dispatches for Rhode Island, accompanying your letter to me, came to hand the Instant the
                            Post was setting out, and was committed to his care. It is the only means of conveyance now left me since the chain of
                            Expresses which was formed by the Dragoon Horses (& worn down) have been discontinued. The Quarter Master General
                            has it not in his power, for want of money, to furnish an Express upon the most urgent occasion.
                        I anticipate with much pleasure the visit I shall receive from the Chevr de Chatteleaux, and the other
                            Gentlemen of the French Army, on their return to Rhode Island, and beg the favor of your Excellency to present my
                            Compliments to them and to Monsr Marbois. With great respect and personal attachment I have the honr to be Yr Excellys
                            Most obt & Hble Servt
                        
                            Go: Washington
                        
                    